Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Page 1 of 37
                                  Brenda Philemon Simpson                  May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 13

1        this -- in this lawsuit?

2                A.   I do not recall the time frame.

3                Q.   Do you recall when you last read the

4        complaint in this lawsuit?

5                A.   No, ma'am.

6                Q.   Do you know Jobbie Flowers?

7                A.   Yes, ma'am.

8                Q.   How do you know Jobbie?

9                A.   Jobbie worked at Electrolux with me.

10               Q.   Did Jobbie at one point report directly to

11       you?

12               A.   Yes, ma'am.

13               Q.   And you never put Jobbie on a performance

14       improvement plan; is that true?

15               A.   That's true.

16               Q.   And you never gave Jobbie below a meets

17       expectations evaluation; isn't that true?

18               A.   That's true.

19               Q.   Do you know Kopal Rawat?

20               A.   Yes, ma'am.

21               Q.   Who is Ms. Rawat?

22               A.   She is a manager that is on my IT leadership

23       team.

24               Q.   Did you hire Ms. Rawat?

25               A.   Yes, I did.

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Page 2 of 37
                                  Brenda Philemon Simpson                  May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 15

1        being treated differently, didn't he?

2              A.     He asked to have -- he asked to have a

3        mediator because there was concerns on their

4        communication.

5              Q.     How is it that you believe it's only about

6        their communication?

7              A.     I'm sorry.       Can you repeat the question?

8              Q.     Yeah.    You've testified twice that you

9        believe that the only reason Mr. Flowers was asking for

10       a mediator or you had any knowledge of any concerns

11       regarding Mr. Rawat and Ms. Flowers -- or, I'm sorry,

12       Mr. Flowers and Ms. Rawat was because of communication.

13       What do you mean by that?

14             A.     I mean that Jobbie raised a concern that --

15       that he would like a mediator, and he and I had a verbal

16       discussion on the concern.

17             Q.     What do you recall about that verbal

18       discussion on the concern?

19             A.     That he was frustrated with Kopal requesting

20       details on weekly status and things such as that.

21             Q.     What else do you recall?

22             A.     I recall that the conversation ended well in

23       that we had a discussion on him being concerned and that

24       he had mentioned a mediator, and I had explained the

25       response that, you know, can I understand more about the

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Page 3 of 37
                                   Brenda Philemon Simpson                    May 24, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                           Page 21

1        you saying?

2                A.    The first few months.            I'm sorry.        I'll speak

3        slower.

4                Q.    The first few months of managing Jobbie,

5        okay.

6                A.    The first few months, yes, ma'am.

7                Q.    So in early 2019, Ms. Rawat complained to you

8        about Jobbie; is that correct?

9                A.    That's not what I'm saying.               I'm not saying

10       that she complained to me about Jobbie.                  What I'm saying

11       is that during one-on-ones, any manager would bring up

12       their interactions with their employees and if there's

13       things that they're working on from a coaching

14       perspective with their employee.               I'm not suggesting she

15       complained about him.          I'm explaining that she -- it

16       would have come up in conversation if there was

17       something that she felt like she was coaching an

18       individual on.        Jobbie came up in one of those

19       conversations.

20               Q.    Okay.     What do you recall about Jobbie coming

21       up in one of those conversations?

22               A.    The concern of understanding -- understanding

23       exactly what he was working on so that she could help

24       prioritize.     And when asking the question, that Jobbie

25       seemed a little frustrated to provide the information

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Page 4 of 37
                                      Brenda Philemon Simpson                  May 24, 2021
                           Flowers, Jobbiev. Electrolux North America, Inc

                                                                             Page 22

1        and reluctant to provide the information.

2                Q.       Anything else?

3                A.       No.

4                Q.       Did Ms. Rawat ever complain to you that

5        Mr. Flowers had been aggressive towards her?

6                A.       From a behavioral standpoint, there was

7        concern of -- of tone and frustration and providing

8        some, I would say aggressive feedback.

9                Q.       Who's providing aggressive feedback?

10               A.       Jobbie.

11               Q.       To Ms. Rawat?

12               A.       Yes.

13               Q.       And had Jobbie ever provided aggressive

14       feedback to you?

15               A.       Yes.

16               Q.       When?

17               A.       When I managed him directly in 2017 and 2018.

18               Q.       All right.       Describe what you mean

19       by "aggressive feedback."

20               A.       Frustration with being questioned, raised

21       tone.        Negative, not positive feedback.               Things such as

22       that.

23               Q.       Did you ever write up Jobbie or put him on a

24       performance improvement plan for being frustrated with

25       being questioned or negative, not positive feedback?

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Page 5 of 37
                                  Brenda Philemon Simpson                    May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 23

1              A.     No, I did not.

2              Q.     And are there any witnesses that you can

3        recall witnessing Jobbie being negative or frustrated?

4              A.     Yes.

5              Q.     Who?

6              A.     Roy Harris.

7              Q.     Could you spell those for the court reporter,

8        please?

9              A.     Yes.    R-O-Y, Harris, H-A-R-R-I-S.                Robert

10       Kean, R-O-B-E-R-T, K-E-A-N.

11             Q.     Anyone else?

12             A.     Can you repeat the question?

13             Q.     I'm asking you who else -- you said that

14       Mr. Flowers had -- had been frustrated with being

15       questioned and had a raised tone and that he had -- was

16       negative, not positive.          I'm asking you who witnessed

17       Mr. Flowers other than you engaging in the descriptive

18       behavior you just testified about?

19             A.     Yeah.    Thank you.        Ravi Doshi, R-A-V-I,

20       D-O-S-H-I.    And that's -- that's all that I can recall.

21             Q.     And how many times did -- well, strike that.

22                    What's Mr. Harris' race?

23             A.     He is a white male.

24             Q.     What is Mr. Kean's race?

25             A.     He is a white male.

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Page 6 of 37
                                  Brenda Philemon Simpson                      May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                           Page 24

1              Q.     What is Mr. Doshi's race?

2              A.     He is of Indian descent.

3              Q.     And how many times did any of these witnesses

4        witness the behavior you just testified about?

5              A.     I can't answer how many times they witnessed

6        it themselves.

7              Q.     Well, I think -- let me back up.                   You

8        testified that you saw Mr. Flowers being frustrated with

9        feedback and negative, not positive.                And I asked you

10       who witnessed that, and you gave me a list of three

11       people.    So help me understand the circumstances that

12       you're so sure they witnessed this behavior.

13             A.     Sure.    There would be team meetings that

14       Jobbie was a part of, and these were various team

15       members on the team.        And there were -- there were

16       various times where these individuals would raise a

17       concern directly to me of -- of Jobbie's behavior in

18       speaking with the team during team meetings or being

19       frustrated with being asked a question.                 And so they

20       would raise that to me.          I wasn't necessarily in those

21       meetings when -- the ones that they would escalate to

22       me, they would bring those to me outside of the meeting

23       and ask for assistance.

24             Q.     You said that's in 2017 and '18, correct?

25             A.     Yes.

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Page 7 of 37
                                  Brenda Philemon Simpson                  May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 25

1              Q.     You never wrote Mr. Flowers -- you never put

2        Mr. Flowers on a performance improvement plan of any

3        sort regarding any of the behavior you just testified

4        about, correct?

5              A.     Yes, correct, I did not put him on a

6        performance improvement plan for that because we did

7        continual coaching.        When those situations would come

8        up, Jobbie and I would have a one-on-one and we would

9        have discussion regarding the situation.                  The

10       discussions would end in a positive way.                  It was -- and

11       then the behavior would stop for a period of time, and

12       then it would come back and we would have the

13       conversation again.        It was very inconsistent.            During

14       that time it required extra coaching.                But to answer

15       your question, I did not put him on a PIP.

16             Q.     And you never mentioned any of this in any of

17       his performance evaluations, correct?

18             A.     I wouldn't agree with that.

19             Q.     What do you recall about any written feedback

20       you gave to Mr. Flowers regarding your testimony?

21             A.     What I would put in the performance

22       appraisals would be things such as continue to work

23       on -- I can't remember specific wording, but continue to

24       work on relationships with peers, continue to work on

25       delivering messages in a positive way.                 It would be

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Page 8 of 37
                                   Brenda Philemon Simpson                  May 24, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 26

1        things such as that because I -- because as I mentioned,

2        it -- it was very inconsistent.

3                      There would be -- the behavior would -- would

4        show and then we would have great coaching sessions, and

5        then the behavior would go away for a temporary period

6        of time and then it would come back.                 So the wording in

7        the performance appraisal would be -- I would have put

8        something similar to "continue to," things like that.

9                Q.    Have you reviewed any of Mr. Flowers's

10       performance appraisals in preparation for today's

11       deposition?

12               A.    Yes, I have glanced at them.

13               Q.    What years did you glance at?

14               A.    2017 and 2018.

15               Q.    Any other years?

16               A.    No.

17               Q.    Are you aware that Ms. Rawat put -- strike

18       that.

19                     I think you testified that the first

20       conversation you recall having with Ms. Rawat was in the

21       fall of 2019 regarding putting Jobbie on a PIP; is that

22       correct?

23               A.    No, that's not correct.

24               Q.    Okay.    When do you first recall having a

25       conversation with Ms. Rawat about putting Jobbie on a

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Page 9 of 37
                                   Brenda Philemon Simpson                  May 24, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 36

1              A.     I did not.

2              Q.     Anyone else complain to you about

3        Mr. Flowers?

4              A.     None other than I've mentioned --

5              Q.     All right.

6              A.     -- before.

7              Q.     You had said that Robert Kean who is a white

8        male, correct?

9              A.     Correct.

10             Q.     Mr. Harris ever complain to you about

11       Mr. Flowers?

12             A.     Yes.

13             Q.     When?

14             A.     It would have --

15             Q.     Let me be clear.           When I say to you, came to

16       you directly --

17             A.     Yes.

18             Q.     -- one-on-one with just you, not through

19       Kopal, one-on-one with you.             Do you understand that?

20             A.     Yes, I do.

21             Q.     When did Mr. Harris complain to you about

22       Mr. Flowers?

23             A.     Fall 2017.

24             Q.     Okay.     So no time in 2019; is that correct?

25             A.     Correct.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      10 of 37
                                   Brenda Philemon Simpson                    May 24, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                           Page 40

1              Q.      Yeah.    Madam Court Reporter just read it back

2        to you, Ms. Simpson.         Are you -- are you able to hear

3        me?

4              A.      I am able to hear you, but I -- I'm sorry.

5              Q.      You've testified a couple times, you said you

6        recalled having one one-on-one.              Now you've said it's

7        more one-on-ones.        Okay.     And earlier I asked you

8        whether or not you recall Mr. Flowers expressly telling

9        you during a one-on-one meeting that he believed

10       Ms. Rawat was treating him differently because he's

11       black.     You said you don't recall Mr. Flowers telling

12       you that.

13                     Now you've told me about more meetings you

14       had with Mr. Flowers, that you don't recall the time and

15       date and how often.         And I'm asking you, in all of these

16       meetings that you allegedly had with Mr. Flowers, is it

17       your testimony that he still never said anything to you

18       that Mr. Flowers (sic) was treating him differently

19       because he's black?

20             A.      Yes, ma'am.

21             Q.      You used the word "discriminate."                  I didn't

22       use the word "discriminate."             So I'm asking you, isn't

23       it true that Mr. Flowers told you he believed he was

24       being treated differently by Ms. Rawat because he's

25       black?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      11 of 37
                                      Brenda Philemon Simpson                  May 24, 2021
                           Flowers, Jobbiev. Electrolux North America, Inc

                                                                             Page 49

1        can't recall a specific -- a specific list of projects.

2        It would have been -- it would change with the time.

3                Q.       And again, you never had any issues with

4        Jobbie leading a team, correct?

5                A.       I had issues with Jobbie and treatment of

6        team members and the way he would discuss things and

7        behavior with team members as he was a team lead.

8                Q.       Okay.    Have you told me all of the instances

9        you can recall about any treatment of team members that

10       you had issues with?

11               A.       No.

12               Q.       Okay.    What other instances do you recall?

13               A.       I recall there was a -- an issue with Robert

14       Kean.        This is when Jobbie was -- Jobbie and Rob were

15       reporting directly to me, which would have been prior to

16       Kopal coming to Electrolux.                And there were some issues

17       with -- it was issues with interaction between the two.

18                        And there were -- it was Rob was working on a

19       project.        I can't remember the specific project, but

20       Rob -- Rob was working on a project and -- and there

21       were complaints of the way that Jobbie spoke to him on

22       that project and when he was late and delinquent on

23       delivering some task and some interaction there.

24               Q.       And Rob reported to Jobbie; is that correct?

25               A.       No.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      12 of 37
                                  Brenda Philemon Simpson                  May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 50

1                Q.   Okay.     And do you have any notes about this

2        conversation you allegedly had with Rob about Jobbie?

3                A.   No.

4                Q.   Did you write Jobbie up and do any type of

5        performance, written performance counseling as a result

6        of Rob's complaint?

7                A.   No written performance counseling.

8                Q.   Did you put him on a performance improvement

9        plan?

10               A.   No, ma'am.

11               Q.   Did you in any way document any -- any of the

12       alleged complaint that you just testified about with

13       Rob?

14               A.   No.     It would have been through coaching and

15       I had one-on-one -- it was through coaching and

16       one-on-one sessions that I had frequently with Jobbie.

17               Q.   Okay.

18               A.   As at that time he reported directly to me.

19       So we would have a regular cadence of one-on-ones during

20       that time period.

21               Q.   Okay.     Anything else?

22               A.   Not that I can recall.

23               Q.   So just to confirm, you did not hire Jobbie,

24       correct?

25               A.   That's correct.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      13 of 37
                                  Brenda Philemon Simpson                  May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 56

1        Electrolux prior to Ms. Rawat; isn't that true?

2              A.     It's true that he had not been placed on a

3        performance improvement plan.            It is not true that he

4        did not have performance issues here and there that

5        required coaching.

6              Q.     Okay.    Coach -- would you agree with me,

7        coaching and being put on a performance improvement plan

8        are two different things?

9              A.     Yes, ma'am.

10             Q.     And again, Mr. Rawat -- Mr. Flowers had never

11       been put on a performance improvement plan by any

12       manager prior to Ms. Rawat, correct?

13             A.     Correct.

14             Q.     Again, coaching doesn't lead to termination,

15       does it?

16             A.     Correct.

17             Q.     Performance improvement plan is the first

18       step that leads to termination at Electrolux, isn't it?

19             A.     A performance improvement plan is intended

20       for an employee to be successful and to understand where

21       they're not performing consistently.

22             Q.     Have you ever put -- have you ever terminated

23       someone who wasn't on a PIP?

24             A.     Yes.

25             Q.     Who?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      14 of 37
                                  Brenda Philemon Simpson                      May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                            Page 61

1        improvement plan?

2              A.     Because -- because during the improvement

3        plan, he was not meeting objectives that were set on the

4        performance improvement plan.

5              Q.     Can you recall any other individual on your

6        team who was not given the full 90 days to improve their

7        performance once placed on plan?

8              A.     Yes.

9                     There was a break in the sound.                    I'm sorry.

10             Q.     Who?

11             A.     Ken Cuebas.

12             Q.     Spell that name, please.

13             A.     K-E-N, Cuebas is C-U-E-B-A-S.

14             Q.     What's Mr. Cuebas' race?

15             A.     He is -- he is from Puerto Rico.

16             Q.     Why wasn't Mr. Cuebas given the opportunity

17       to work the full performance improvement plan?

18             A.     He was not meeting his objectives defined in

19       the performance improvement plan.

20             Q.     When was -- was Mr. Cuebas terminated?

21             A.     Yes.

22             Q.     When?

23             A.     I do not remember the year.               Approximately,

24       four years ago.

25             Q.     Anyone else?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      15 of 37
                                  Brenda Philemon Simpson                  May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 63

1        feedback prior to the PIP?

2              A.     Not that I can recall.

3              Q.     And again, I think you said that he had not

4        just rendered a complaint against his manager; is that

5        correct?

6              A.     He had not.

7              Q.     Anyone else you can recall?

8              A.     Not that I can recall.

9              Q.     Did he and Jobbie work together?

10             A.     Not on the same team.

11             Q.     They just worked at the same time period; is

12       that correct?

13             A.     They both worked within IT at the same time

14       period, yes, ma'am.

15             Q.     Okay.    Tell me every deliverable that Jobbie

16       did not meet that led to his termination.

17             A.     I can't give you the details of every single

18       deliverable as -- I know there were issues with -- with

19       multiple projects, with -- that he was assigned to.

20       From a SharePoint migration project was one.

21             Q.     And let me -- let me ask you.                I should have

22       clarified.    I know Ms. Rawat complained to you.                I want

23       to only know what you personally were aware of.                  You

24       only told me about audit, some audit reports or

25       documents that you personally say that you gave to

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      16 of 37
                                      Brenda Philemon Simpson                    May 24, 2021
                           Flowers, Jobbiev. Electrolux North America, Inc

                                                                              Page 78

1                A.       Yes, ma'am.

2                Q.       Bates Number 2336 and until 2358.                  Do you see

3        that?

4                A.       Yes, ma'am.

5                Q.       And this appears to be an email back and

6        forth between Robert Kean and Kopal and Naomi Sinclair,

7        indicating that Mr. Kean is receiving his PIP of May 19,

8        2020.        Do you see that?

9                A.       Yes, ma'am.

10               Q.       I'll scroll down again to the actual PIP.

11       The date on this is -- well, the first month review is

12       June 19, 2020, correct?

13               A.       Yes, ma'am.

14               Q.       And does this refresh your recollection that

15       Mr. Kean's PIP did not occur at all in 2019?

16               A.       Yes, it does, his second PIP.                I do -- he was

17       on a PIP prior to 2020.

18               Q.       What --

19               A.       He was on a --

20               Q.       When was he on a PIP prior to 2020?

21               A.       The 2020 PIP was his second performance

22       improvement plan.           He successfully completed his first

23       performance improvement plan.

24               Q.       But when was that?

25               A.       Yeah, that, I'm sorry.            Give me a second just

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      17 of 37
                                  Brenda Philemon Simpson                      May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                            Page 79

1        to think through the timing there.

2              Q.     Wait a minute.         Let me ask you.             Who did he

3        report to when he was on a PIP before?

4              A.     He reported to me during the PIP.

5              Q.     It wasn't Kopal, correct?

6              A.     Correct.

7              Q.     So it had to be before 2019, correct?

8              A.     Correct.

9              Q.     I only want to know about 2019 and 2020.                    And

10       so Mr. Kean's PIP with Kopal happened after Jobbie had

11       been fired by Kopal, correct?

12             A.     Correct.

13             Q.     Madam Court Reporter, I'm going to have to

14       give that one an exhibit number at the end.                      So I'm just

15       going to give myself a note to give you an exhibit

16       number for the one I just showed because it was out of

17       order.

18                    Okay.    I'll show you another document.                  If we

19       go back to Exhibit 5 to your deposition, were you aware

20       that Alexa Moor had sent Kopal a PIP template on

21       July 24th, 2019?

22             A.     I don't recall that specifically.

23             Q.     Do you know if Ms. Moor had spoken with

24       Jobbie at all prior to July 24th, 2019, at 2:54 p.m.?

25             A.     I don't know if she had.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      18 of 37
                                  Brenda Philemon Simpson                     May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                           Page 83

1        you're answering things that are not my question.                     So

2        you're going to make this a much longer day than

3        necessary, okay, Ms. Simpson.            Do you recall asking HR

4        to send a template of any sort regarding Jobbie Flowers?

5              A.     I do not recall that.

6              Q.     Ever?    Is that accurate, ever?

7              A.     I do not recall that.

8              Q.     Do you recall asking Alexa Moor to send

9        Ms. Rawat a performance improvement plan template

10       regarding any other employee on the week of July 22nd?

11             A.     I do not recall.

12             Q.     And you're -- already testified that other

13       than Robert Kean who was put on a PIP in 2020, Ms. Rawat

14       had no other employees on a performance improvement

15       plan, correct?

16             A.     Correct.

17             Q.     Did you re -- ever ask anyone to this day,

18       not back then, now as to why Ms. Rawat was getting a

19       copy of a performance improvement plan from Ms. Moor

20       three days after -- within five days of Jobbie

21       indicating he wanted to go to HR to complain about her?

22             A.     No.

23             Q.     I'm going to show you what the attachment is

24       that is Exhibit 6.       Have you ever seen this document

25       before?    Let me tell you the Bates numbers.                   It is Bates

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      19 of 37
                                   Brenda Philemon Simpson                   May 24, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 102

1        Did you receive this invite that Jobbie had sent Kopal

2        requesting a mediator?

3              A.     I do recall seeing this.              I'm not sure if it

4        was as an invite or an email to me, but I do recall

5        seeing this.

6              Q.     Do you recall who sent you the email?

7              A.     I believe it was Jobbie.

8              Q.     Why do you believe it was Jobbie?

9              A.     I believe -- I believe he forwarded me an

10       email.

11             Q.     Okay.     So do you recall seeing an email where

12       Jobbie had said, "I was the chairperson for the

13       diversity inclusion network at Hewitt for years.                    Also,

14       as you know, I'm a community activist in both

15       Mecklenburg and Forsyth Counties, so I have experience

16       handling these types of situations."                 Do you recall

17       seeing -- receiving an email from Jobbie with that

18       language in it?

19             A.     Yes.

20             Q.     Did you have an understanding as to what he

21       meant by "these types of situations"?

22             A.     I know related to communication issues and

23       conflicts, is my understanding of what he meant by the

24       email.

25             Q.     What does "diversity inclusion" mean to you?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      20 of 37
                                  Brenda Philemon Simpson                   May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 103

1              A.     Diversity inclusion is -- excuse me, I need

2        to plug my power in.        I'm not going to go anywhere.             I

3        just need to grab my power plug.              Sorry.      It just buzzed

4        at me.

5              Q.     Yeah, if you'll go ahead and answer that

6        question.    Then I'll take a break and you can plug in

7        your computer.

8              A.     Oh, I'm sorry.         I didn't realize -- I

9        actually plugged it in.          I apologize.

10                    Diversity inclusion, what that means to me

11       is, is ensuring that -- that we broaden our resource

12       pool and ensure that we include race, culture,

13       religions, gender.       It is making sure that we have a

14       broad pool of resources and we treat them the same.

15             Q.     Ms. Simpson, you got an email from Jobbie in

16       September of 2019 where he's asking for a mediator with

17       his manager, correct?

18             A.     Correct.

19             Q.     In that same communication, Jobbie is

20       referring to diversity inclusion and indicating that he

21       needs a mediator because of these types of situations,

22       correct?

23             A.     Correct.

24             Q.     You didn't at all think that this was about

25       his race when you received this?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      21 of 37
                                  Brenda Philemon Simpson                   May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 104

1              A.     I did not.

2              Q.     Again, you didn't do anything to find out

3        either, did you?      You didn't go and ask Jobbie, are you

4        having any issues as it relates to your race with

5        Ms. Rawat, did you?

6              A.     I did not.

7              Q.     That's because Jobbie had told you repeatedly

8        he believed that Ms. Rawat was treating him differently

9        because he's black, isn't it?

10             A.     That's not true.

11             Q.     You knew when you received this email that

12       Jobbie was sending it, trying to find a solution because

13       he was being treated differently because of his race by

14       Ms. Rawat, didn't you?

15             A.     No, that's not true.

16             Q.     You didn't do anything, though, at all to

17       confirm either way; you didn't do anything to have

18       Ms. Rawat investigated to see if she had any kind of

19       bias whatsoever against Mr. Flowers because he's black,

20       did you?

21             A.     I engaged HR with this email, and I also met

22       with Jobbie directly.

23             Q.     You engaged HR by sending them an email.                 Did

24       you go and ask HR to investigate Ms. Rawat because --

25             A.     I --

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      22 of 37
                                   Brenda Philemon Simpson                   May 24, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 110

1        started, correct?

2               A.     Not since the day she started.                I know it was

3        early on with her taking over the team, and she began in

4        January of 2019.       I don't know the exact timing, so I

5        can't say it's the day she started, but I know it was

6        earlier on.

7               Q.     So you indicated that you thought Dan should

8        become involved.       Is it simply because Alexa was

9        leaving?

10              A.     Yes.

11              Q.     Even though you knew that Jobbie was seeking

12       a mediator and had expressly reached out to you

13       regarding the same?

14              A.     Yes.    And that's because I was out of town at

15       this time frame and wanted to see if someone could

16       connect with Jobbie before I returned.

17              Q.     Do you know anybody did?

18              A.     I don't know.

19              Q.     And did you do anything to find out if anyone

20       did?

21              A.     I connected with Jobbie when I returned, but

22       I did not -- I don't know.            I don't recall following up

23       with -- to see if someone else did.

24              Q.     You're kind of loose when you talked to

25       Jobbie and didn't.        Do you have any documents or notes

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      23 of 37
                                      Brenda Philemon Simpson                    May 24, 2021
                           Flowers, Jobbiev. Electrolux North America, Inc

                                                                             Page 118

1                Q.       Okay.    Were you in a room where Naomi asked

2        Jobbie to review the PIP again?

3                A.       Not that I recall.

4                Q.       Tell me every instance you recall meeting

5        with Jobbie after the PIP was issued.

6                A.       I remember speaking to Jobbie regarding the

7        request for mediator when I returned from out of town.

8                Q.       Wait a minute.         Okay.     So come on,

9        Ms. Simpson, I'm going to have to go back and forth.                          Do

10       you recall the timing of the request for a mediator?

11       I'll show it to you again.               You just saw the September

12       emails.

13               A.       Yes.

14               Q.       Okay.    When was the PIP issued?

15               A.       I believe it was issued in October.

16               Q.       So you think in October of 2019?

17               A.       October/November.

18               Q.       So between September, it was September of

19       2019 when Jobbie asked you to get a mediator to help him

20       with Ms. -- Ms. Rawat's discrimination; isn't that true?

21               A.       Jobbie asked for a mediator in September of

22       2019.        We had a conversation following that within the

23       week of my return.           And that request was no -- after

24       that meeting, he did not request a mediator.                        He felt

25       like after that conversation, he felt like that he -- he

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      24 of 37
                                   Brenda Philemon Simpson                     May 24, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                           Page 119

1        did not ask for a mediator.             He felt like that he could

2        progress forward and they would work better together and

3        he would communicate, and so the request for mediator

4        ended at that point.         It did not come back up.

5              Q.      Ms. Simpson, isn't that not true?                   I mean,

6        isn't it -- isn't it true when Jobbie asked for a

7        mediator, you denied it?           You said, we can't staff with

8        a mediator.     We don't have enough people to do that;

9        isn't that true?

10             A.      I -- I did explain to Jobbie that we're not

11       staffed to have a mediator in every manager and employee

12       meeting, and to explain to me kind of what was going on.

13       And we had that discussion, and we ended the

14       conversation with -- with a path forward.

15             Q.      So stop there.         You had denied the mediator

16       before you even knew what he needed it for.                      Is that

17       your testimony?

18             A.      No.   That's not my testimony.

19             Q.      You didn't -- you didn't open a mediator

20       option up with open arms and say, Jobbie, we'll get you

21       whatever you need to help make this work.                   You said, we

22       can't afford a mediator, we don't have enough people for

23       a mediator, you know, tell me what's going on.                      Isn't

24       that true?

25             A.      I -- yes, I expressed that we -- we do not --

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      25 of 37
                                  Brenda Philemon Simpson                   May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 124

1        team -- her team individually to find out if there was

2        anything you weren't aware of or that you needed more

3        information on as it relates to how she was treating

4        Jobbie?

5              A.     No.

6              Q.     She didn't have any other African Americans

7        on her team, correct?

8              A.     No.

9              Q.     Was Mr. Flowers replaced with an African

10       American employee?

11             A.     We have not replaced that -- a team member,

12       his position on the team.

13             Q.     Does Mrs. Rawat have any African American

14       employee reporting to her currently?

15             A.     No.

16             Q.     Okay.    I need to take a 10-minute break.               I

17       need to make a call.        So let's take ten minutes and,

18       we'll come back on at 5 till.            Does that work?

19             A.     Yes, ma'am.

20                    (Recess taken 10:43 a.m. to 11:00 a.m.)

21       BY MS. GESSNER:

22             Q.     Okay.    Back on the record, 11:00 a.m.               And as

23       a reminder, you're still under oath.                Do you understand

24       that, Ms. Simpson?       Okay.

25             A.     Yes.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      26 of 37
                                  Brenda Philemon Simpson                   May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 144

1              A.     Jobbie's performance -- and I want to clarify

2        "changed."    So I had similar situations when I -- when

3        Jobbie reported directly to me --

4              Q.     Ms. Simpson --

5              A.     -- on --

6              Q.     -- but they never rose to the level of you

7        writing him up, correct?

8              A.     Right.

9              Q.     Okay.    So you didn't at all discipline Jobbie

10       or threaten his job in any way until after he was

11       working for Ms. Rawat and she wanted to terminate him,

12       correct?

13             A.     She wanted to put him on a performance

14       improvement plan to improve his performance because it

15       wasn't consistent.       The change was the consistency of

16       not meeting deadlines and things such as that.

17             Q.     When did you first become aware that

18       Mr. Flowers was suffering some issues related to his

19       diabetes causing him to be out of work some?

20             A.     I was not aware that Jobbie was suffering

21       issues from diabetes while he was employed here.

22             Q.     And so never -- it's your testimony that not

23       one time while you were talking to Jobbie did he mention

24       to you that he was a diabetic?

25             A.     Not that I recall.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      27 of 37
                                  Brenda Philemon Simpson                   May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 152

1        the specific date, but it was the beginning of November

2        I believe.

3              Q.     There was one follow-up meeting on

4        December 9th; is that accurate?

5              A.     Formal follow-up meeting.              There's typically

6        one per month on those.          And then, but there are weekly

7        one-on-ones with the individual and their direct manager

8        and -- and HR typically.

9              Q.     Okay.    So the -- so the one-on-ones do not

10       always have HR in every meeting; is that accurate?

11             A.     A lot of times they do.             I can't say that

12       it's 100 percent that HR is there, but it's a large

13       majority.

14             Q.     Are you --

15             A.     If not all.

16             Q.     Can you swear under oath that Mrs. Sinclair

17       or any member of HR attended all of Mrs. Rawat's

18       follow-ups with Mr. Flowers?

19             A.     I can't because I -- I was not in attendance

20       of all the -- the weeklies, so I can't say that she made

21       100 percent of them or not.

22             Q.     What were you in attendance for as it related

23       to the follow-ups with Mr. Flowers?

24             A.     The formal, the formal one-on-ones.

25             Q.     As of January 3rd, there was only one formal

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      28 of 37
                                  Brenda Philemon Simpson                   May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 159

1              A.     Yes, ma'am.

2              Q.     What do you recall, if anything, about the

3        follow-up meeting on December 9th?

4              A.     I mean, I recall Kopal going through the PIP

5        document, and it had what the original objectives of the

6        performance improvement plan were and then a measure on

7        how Jobbie was tracking toward those objectives --

8              Q.     And how was he doing --

9              A.     -- and there were -- there were some

10       deficiencies.     I can't remember the specific which ones.

11       And it's documented in that -- in the documentation that

12       was reviewed during that day, but there were still some

13       deficiencies.

14             Q.     Was there no improvement at all?

15             A.     I don't have the document in front of me, but

16       there was a significant amount of deficiencies

17       remaining.

18             Q.     Okay.    Again, I know you don't have the

19       document in front of you, but do you recall anything

20       about Mr. Flowers' improvements?

21             A.     I do not.

22             Q.     Do you recall anything about the deficiencies

23       that you say were many and were still missing?

24             A.     I remember in -- I remember -- between the

25       two, I can't remember exactly which one was in which,

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      29 of 37
                                  Brenda Philemon Simpson                   May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 160

1        but I remember there were -- there were deadlines that

2        were explicitly set to -- to do some hand-over related

3        to CAB and getting some documentation together for the

4        CAB meetings.       I remember, I believe there were some

5        SharePoint migration deadlines that were not met with

6        user stories.       And yeah, there were -- there were a few

7        things that were gone through.

8              Q.     And all the things you just testified about

9        were feedback that Mrs. Rawat was giving, correct?

10       Given -- giving Jobbie, correct?

11             A.     Yes.

12             Q.     You didn't check behind to see if Mr. Flowers

13       had missed the CAB hand-over or the SharePoint deadline

14       or anything that Ms. Rawat had written down, did you?

15             A.     I didn't check behind, but sitting in the

16       meetings, it was not disputed that it wasn't delivered

17       by Jobbie.

18             Q.     What do you mean "it wasn't disputed"?

19             A.     During -- during the meeting, you know,

20       during the meeting she went through the, here's a

21       deadline, you know, X, Y, Z.            And here is -- and you did

22       not deliver on this deadline.            And so it wasn't that

23       that wasn't -- was said to be inaccurate by Jobbie

24       during those meetings.         But to answer your question, I

25       did not go behind and check the work.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      30 of 37
                                      Brenda Philemon Simpson                   May 24, 2021
                           Flowers, Jobbiev. Electrolux North America, Inc

                                                                             Page 163

1        that you showed that I have explained that I had not

2        seen.

3                Q.       Okay.

4                A.       Or read.

5                Q.       And on the exhibit in front of you where the

6        period was being extended for two weeks, again I think

7        we were talking about December 9th.                   Do you recall

8        anything else about the meeting on December 9th other

9        than what you've already told me?

10               A.       I do not.

11               Q.       Did you believe it was a positive meeting?

12               A.       I mean, I -- I believe that it ended in a --

13       I think there were -- there were things to work on, for

14       Jobbie to work on, but I -- I believe it ended in a way

15       that he was fully aware of that and willing to go do

16       that.        So depends on, I guess, your definition of

17       "positive," but I feel like it ended in a clear way

18       where everyone understood the expectations going

19       forward.

20               Q.       Have you read Naomi Sinclair's deposition

21       transcript?

22               A.       No, ma'am.

23               Q.       As of Monday, January 6th, we are about less

24       than 60 days into the PIP period; is that accurate?

25               A.       It's right at, right at 60 I guess, yeah.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      31 of 37
                                  Brenda Philemon Simpson                     May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 164

1                Q.   And Mrs. Rawat is informing Jobbie that she's

2        going to extend the evaluation period by two weeks;

3        isn't that accurate?

4                A.   That she's going to extend that second

5        meeting by two weeks, is how I'm interpreting this, the

6        second follow-up meeting.

7                Q.   Okay.    I'm going to show you another

8        document.    And were you aware that Jobbie had to -- had

9        a medical event in January of 2020?

10               A.   I am not sure.

11               Q.   Okay.    I'm showing you -- --

12               A.   I'm not sure.

13               Q.   -- Bates Number 83416 and --

14               A.   Okay.

15               Q.   -- 83417.

16               A.   Okay.

17               Q.   Do you see the email from Jobbie to Kopal

18       saying that he needs to leave, he has an appointment at

19       2:00, and he'll bring a note from a doctor?                     Do you see

20       that?

21               A.   I do.

22               Q.   And as of Monday, January 13th, Kopal had not

23       had a second follow-up meeting with Jobbie, had she?                     A

24       formal follow-up to the PIP meeting; is that accurate?

25               A.   She had not had the formal follow-up, but she

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      32 of 37
                                   Brenda Philemon Simpson                     May 24, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                           Page 170

1              A.      The decision, so she brought a recommendation

2        to myself, and then she and Naomi and I had a

3        conversation.      It was following that meeting.                  And I

4        would suggest it was -- wasn't necessarily -- I don't

5        think it was the following week.               I think it was the

6        week after.     And so gave -- she gave feedback of, you

7        know, the objectives and what had been met, what had not

8        been met, some concerns that came out of that meeting,

9        she and Naomi.        And so we had a discussion.                And so the

10       decision was made --

11             Q.      So --

12             A.      -- among the three --

13             Q.      Ms. Simpson, I didn't ask you for the history

14       of when and where.        I simply asked you what was the date

15       that Mrs. Rawat made the decision to terminate Jobbie.

16       That's a -- that's a simple question.                 So do you --

17             A.      I understand --

18             Q.      Do you know the date that Mrs. Rawat made the

19       decision to terminate Jobbie?

20             A.      Again, the reason I'm clarifying is because

21       it's a recommendation that she makes.                 It's a decision

22       -- it's not a decision -- that's why I'm clarifying.

23             Q.      I think that you're clarifying that because

24       you all want to include Naomi in the decision because

25       she's black.     So let me break it down.               Could Naomi --

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      33 of 37
                                   Brenda Philemon Simpson                   May 24, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 171

1        did Naomi Sinclair decide to terminate Jobbie Flowers on

2        her own by herself?

3              A.      No.

4              Q.      Okay.    Did you decide to terminate Jobbie

5        Flowers on your own by yourself?

6              A.      No.

7              Q.      Who was closest to -- well, strike that.

8                      Who had the majority of one-on-one meetings

9        spent with Jobbie Flowers, you or Mrs. Rawat?

10             A.      During the performance improvement plan --

11       during 2019, it would be -- it would be Kopal.

12             Q.      And the recommendation to terminate came from

13       Kopal.     Isn't that your testimony?

14             A.      It actually came to me from both, Kopal and

15       Naomi in a meeting.

16             Q.      Okay.    And again, you didn't do anything

17       independent to go and speak with Mr. Flowers about what

18       happened at that meeting at all, did you?

19             A.      I did not because there was a manager and HR

20       present, so I did not.

21             Q.      And a manager who you knew that Jobbie had

22       already been complaining about for months about how he

23       was being treated, correct?

24             A.      Again, Jobbie had submitted two email

25       complaints, and both were addressed at the time, and

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      34 of 37
                                  Brenda Philemon Simpson                   May 24, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 172

1        both had conversations with Jobbie.               I had a

2        conversation with Jobbie, and it was, we're going to

3        move forward, he's going to do his part.                  So it wasn't

4        an open --

5              Q.     Ms. Simpson, Ms. Simpson, that's your word

6        against his, isn't it?         About what you said and he said

7        during this once or twice meeting that you can recall?

8        I mean, his testimony is, he told you repeatedly he was

9        being treated differently because he was black by

10       Ms. Rawat.    And are you refuting that testimony?

11             A.     Yes.

12             Q.     And again, you didn't do anything to make

13       sure that an investigation occurred of Mrs. Rawat after

14       you learned that Jobbie believed he was being treated

15       differently because he was black, did you?

16             A.     I did not learn that, so no, I did not open

17       an investigation.

18             Q.     Did you ask Naomi to even ask Mr. Flowers if

19       he believed he was being treated differently because he

20       was black?

21             A.     I did not.

22             Q.     So when did you first learn that Mrs. Rawat

23       was making the recommendation to terminate Jobbie?

24             A.     It would have been the week prior to the

25       January 22nd meeting.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      35 of 37
                                   Brenda Philemon Simpson                     May 24, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                           Page 182

1        we have an audit, and various people are responsible for

2        providing input or documentation that is submitted for

3        audit.     And so it's an audit coordination role.

4              Q.      So just to be clear, it's your testimony you

5        never promoted Mr. Flowers or gave him any increased

6        responsibility; is that true?

7              A.      I never promoted Jobbie.

8              Q.      Okay.    Did you give him any increased

9        responsibility because of his performance?

10             A.      No.

11             Q.      And you never gave Mr. Flowers a needs

12       improvement -- I'm sorry, a needs improvement or any

13       kind of rating on a performance evaluation below meets

14       expectations, correct?

15             A.      Correct.      He had meets expectation.

16             Q.      And he was meeting expectations prior to

17       Mrs. Rawat becoming his manager, correct?

18             A.      He was rated as meets expectations and during

19       those conversations and there -- there -- there are five

20       different levels of a rating for performance review, and

21       meets expectation is the one in the middle.                      And so --

22       and he -- during the two years that I managed him, the

23       performance was inconsistent in that -- in that it

24       would -- it would be good.            It would require some

25       coaching.     It would be good.          It would require some

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      36 of 37
                                   Brenda Philemon Simpson                    May 24, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 183

1        coaching.

2                     And so that -- that leveled out to meets

3        expectations, where I know as before he had reported

4        that he had had higher ratings from previous management.

5              Q.     Did you ever look at his performance

6        evaluations to see how prior managers had rated him?

7              A.     I took his word for how they had rated him,

8        but just keeping in mind that the performance evaluation

9        yearly is based on that year performance specifically.

10             Q.     And once Mrs. Rawat came on the scene, you

11       also never pulled his evaluations to see if there was

12       any prior concerns or issues because you'd just been

13       supervising him the last two years, correct?

14             A.     I didn't understand the question.                   Can you

15       say that again?

16             Q.     Did you at any point in time in 2019 or 2020

17       look at Mr. Flowers' prior performance evaluations?

18             A.     No.

19                    MS. GESSNER:         That's all the questions I have

20           for now.

21                    THE WITNESS:         Okay.

22                    MR. ALEXANDER:          I've got -- I've got just a

23           couple for you, Ms. Simpson.

24                                      EXAMINATION

25       BY MR. ALEXANDER:

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-4 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      37 of 37
